Title: Abigail Adams to John Adams, 21 January 1796
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            Quincy Jan’ry 21 [1796]
          
          a Memorable Day in the Annals of France; God forgive them, I would say. yet upon recuring to My Heart, I had a Doubt whether the petition was sincere the Scripture tells us that we must pray for our Enemies, but it does not say that we must pray, that they may not be punished according to their Deserts.
          The post of this Day brought Me the Letters of two posts viz Yours of Jan’ry 2d 5th 7th 8th & 12th The transcript from our Sons Letter, as well as his Letter gave me Sincere pleasure I hope you communicated it to the President. if he needed any further proof to convince him of the corrupt System, & of the agents employd to abuse and calumniate him, this Letter is a key to him. every thing there predicted has taken place exactly as foretold.
          Some communications in your Letters are a source of much anxiety to me. My Ambition leads me not to be first in Rome, and the Event You request me to contemplate is of so serious a Nature that it requires much reflection & deliberation to determine upon it. there is not a beam of Light, nor a shadow of comfort or pleasure in the contemplation of the object. if personal considerations alone were to weigh, I should immediatly say retire with the Principle. I can only say that circumstances must Govern You. in a matter of such Momentous concern, I dare not influence You. I must Pray

that you may have Superiour Direction. as to holding the office of V P, there I will give my opinion. Resign retire. I would be Second under no Man but Washington.
          At Length you have the speach of a poor weak old Man, Superanuated indeed and fearing a shadow. the Virgina resolutions had been sent him, and it seems he was in favour of them as far as he dared to avow them, and declares in his speach, [“]that the Treaty is pregnant with evil that it controuls some of the powers specially vested in congress for the Security of the people, and he fears that it may restore to great Britain such an influence over the Government and people of this Country, as may not be consistant with the general Welfare.”
          How came the President of the united states and the 20 Senators not to make this discovery? Surely they would no more have ratified such a Treaty, than mr Jay have made it, if they had viewd it in this light.
          I think he had better have left it, unnoticed than have come out in this manner, but it shews fully that the powers of his mind are unequal to enlarged views, and that he is under the influence of the Clubs— the Senate would not commit the Virginia Resolutions, and in the House 56 to 24 were against commiting them. I am told the house will be Fœderel.
          I hope you will write to our sons by every opportunity, and send them all the intelligence You can
          we have had a fine fall of snow which will enable our people to compleat getting home wood if it last. I have not read peter yet, because I sit down to write you immediatly. My finger is recovering, and My Health as usual. I hope we shall Soon get more Letters from abroad. I have my Eye upon Sieyes. I believe I construed his refusal to be one of the five, right. when we See the intrigues the Ambition the Envy the Malice and ingratitude of the World, who would not rather, retire and live unnoticed in a country Village, than stand the Broad Mark for all those arrows to be shot at placed upon a pinicle
          but I have Done. upon My pillow I shall reflect fear and tremble, and pray that the President of the united states may long long continue to hold the Reigns of Government, and that his Valuable Life may be prolongd for that purpose. I am most affectionatly / Your
          
            A Adams
          
        